Bruce A. Fredrickson
Angela M. LeDuc
Rocky Mountain Law Partners, P.C.
1830 3rd Avenue East, Suite 301
P. O. Box 1758
Kalispell, MT 59903-1758
Telephone:(406) 314-6011
Facsimile: (406) 314-6012
E-mail: bruce@rmtlawp.com
           angie@rmtlawp.com
Attorneys for Proof Research, Inc.

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  MATTHEW MARSHALL, JOHN
                                     9:21-CV-00019-DWM
  MAGUIRE, KEEGAN BONNET,
  AND ANTHONY AGUILAR,
     Plaintiffs,                   BRIEF IN SUPPORT OF
            vs.                DEFENDANT PROOF RESEARCH,
                                 INC.’S MOTION TO DISMISS
  MICHAEL L GOGUEN, THE            (Fed. R. Civ. P., 12(b)(6))
  TRUSTEE OF THE MICHAEL L
  GOGUEN TRUST, WHITEFISH
  FRONTIERS, L.L.C., VALLEY
  OAK, LLC, PROOF RESEARCH,
  INC., CASEY’S MANAGEMENT,
  LLC, TWO BEAR SECURITY,
  LLC, TWO BEAR AIR 1, LLC,
  CRYSTAL SLOPESIDE, LLC, TWO
  BEAR AIR RESCUE
  FOUNDATION, KAREN
  VALLADAO, FRANK,
  RIMERMAN + CO. LLP, SHANE
  ERICKSON, and DOES 1 through
  100,
  Defendants.


                                                                                                   Proof – 12(b)(6) Brief
                                                                                                                  Page 1
             \\LAWSERVER\Company\Client_Files\P\Proof Research, Inc., Marshall v\Pleadings\Drafts\Proof - Brief 12b6 Mot.Dismiss - Final.docx
      COMES NOW Defendant Proof Research, Inc. (“Proof”) with its Brief in

support of its Fed. R. Civ. P., 12(b)(6) Motion to Dismiss and states as follows:

                          PRELIMINARY STATEMENT
      Plaintiffs’ Complaint (Doc. 1) (“Compl.”) asserts a single alleged action--the

removal of Plaintiff Matthew Marshall from his position as a Member of Proof’s

Board of Directors—as the sole basis for its RICO claim against Proof. A single

act (particularly one that is taken in regular course of business practice) cannot

give rise to liability under RICO, and Plaintiffs’ Complaint against Proof fails as a

matter of law.

      Several of Proof’s co-defendants, including Michael L. Goguen, also filed a

12(b)(6) Motion and Brief through their counsel, Worden Thane P.C., and Quinn

Emanuel Urquhart & Sullivan, LLP, contemporaneously with Proof’s Motion.

(“Entity Defendants’ Brief”). Plaintiffs’ Complaint fails against Proof for virtually

all of the same reasons identified in the Entity Defendants’ Brief. Cognizant of

this Court’s Order for Defendants to avoid redundant briefing, Proof will not

reiterate the applicable law, and its application, as set forth in the Entity

Defendants’ Brief. Rather, those arguments will be expanded here, where

appropriate, as they pertain to Proof.




                                                               Proof’s Brief in Support of
                                                         Rule 12(b)(6) Motion to Dismiss
                                                                                  Page 2
                          RELEVANT BACKGROUND
      The Complaint does not include material allegations against Proof.

Although the company’s name appears in several paragraphs, only Paragraph 508

asserts any facts that could potentially bear on RICO liability. The Complaint

notes Proof’s corporate status (Compl., ¶ 28), alleges that Marshall was a board

member (Compl., ¶ 106(j)), alleges that Marshall improved Proof’s business

operations (Compl., ¶ 107), and makes assorted claims about Marshall’s purported

“equity interest” in Proof (Compl., ¶¶ 198-207). None of those paragraphs assert,

or purport to assert, a “predicate act” under RICO and, indeed, none of those

paragraphs appear in the section of the Complaint addressing predicate acts

(Compl., ¶¶ 245-508). The only allegation that Proof engaged in any underlying

criminal conduct for RICO purposes is the conclusory assertion that Proof

committed “interstate and foreign travel or transportation in aid of racketeering

enterprises” (violating 18 U.S.C. § 1952) “retaliating against Marshall” by

removing him from Proof’s Board. The Complaint does not specify how the

statute was allegedly violated or what type of conduct (that is, interstate travel, use

of the mails, or a facility of commerce) is at issue.




                                                              Proof’s Brief in Support of
                                                        Rule 12(b)(6) Motion to Dismiss
                                                                                 Page 3
                                    ARGUMENT

      1.     Pattern of Racketeering Activity – Two Predicate Acts
      To establish a RICO violation under 18 U.S.C. § 1962(c), a plaintiff must

allege (and ultimately prove) the defendant engaged in a “pattern of racketeering

activity,” which, “in turn, requires at least two predicate acts.” United States. v.

Fernandez, 388 F.3d 1199, 1221 (9th Cir. 2004) (emphasis added). Here, Plaintiffs

allege only one predicate act against Proof. Compl., ¶ 508 (asserting violation of

18 U.S.C. §1952). Accordingly, Plaintiffs cannot establish RICO liability against

Proof as a matter of law and the Complaint should be dismissed for failure to state

a claim upon which relief can be granted.

      2.     Plaintiffs fail to meet Rule 9(b)’s heightened pleading
             standard for the mail fraud allegation against Proof
      Even if Plaintiffs could proceed on a single predicate act against Proof (they

cannot as a matter of law), the Complaint is further deficient because Plaintiffs do

not support that predicate act with sufficient allegations to meet the pleading

standards of Fed. R. Civ. P., Rule 9(b).

             Plaintiffs [must] plead with detail “the time, place, and
             manner of each act of fraud, plus the role of each
             defendant in each scheme.” In the context of civil RICO
             where the predicate acts are based on mail and wire
             fraud, the policies underlying Rule 9(b) are “especially
             important in RICO cases because of the harm to a
             person’s reputation that allegations of ‘racketeering’ may
             do.” The allegations of fraud must include the time,
             place, and specific content of the false representation.
                                                              Proof’s Brief in Support of
                                                        Rule 12(b)(6) Motion to Dismiss
                                                                                 Page 4
             Courts have also phrased the heightened pleading
             standard as requiring “the who, what, when, where, and
             how of the misconduct charged.”
In Re Jamster Litigation, 2009 WL 1456632 at *4 (S.D. Cal. May 22, 2009)

(citations omitted). Here, Plaintiffs’ predicate act allegations against Proof are

“based on mail and wire fraud,” requiring them to satisfy Rule 9(b)’s pleading

requirements. They fail to do so.

      Plaintiffs’ Complaint fails to explain how Marshall’s removal from Proof

involved the use of “the mail or any facility in interstate or foreign commerce”

with the intent to promote, carry on, or facilitate the promotion or carrying on of

the “Enterprise.” Compl., ¶508. The sparse allegations in the complaint provide

no way for Proof to determine how or why it is potentially subject to liability under

18 U.S.C. § 1952 and offer inadequate notice to permit preparation of a meaningful

defense. Absent any allegation of where or how the “mail or any facility in

interstate or foreign commerce” was allegedly used by Proof to remove Marshall

from the company, and how such an act could, by any stretch of the imagination,

constitute an unlawful act as defined in 18 U.S.C. §1952, one is left to wildly

speculate how this could conceivably fit within this multi-pronged statute. The

federal courts are not the forum for wild speculation, especially at the expense of

Proof’s reputation, costs, and time. Rule 9(b) serves to protect these principles,

and, here, Proof respectfully submits that it compels dismissal.

                                                             Proof’s Brief in Support of
                                                       Rule 12(b)(6) Motion to Dismiss
                                                                                Page 5
      3.     Common Purpose - Association in Fact
      Plaintiffs additionally fail to satisfy the “common purpose” element for an

“association-in-fact” as it relates to Proof. Again, the sole allegation against Proof

is that Proof allegedly removed Marshall from its Board of Directors, somehow, in

a fraudulent manner. Compl., ¶ 508. But the removal of a director from a

company’s board of directors is not racketeering activity; rather, it is an “ordinary

business practice” of the type courts deem insufficient for RICO liability.

Magistrate Judge Lynch explained in McCaul v. First Montana Bank, Inc., 2018

WL 6717098 (D. Mont. Oct. 29, 2018):

             Also, “[t]o show a common purpose, plaintiffs must
             allege that the group engaged in enterprise conduct
             distinct from their own affairs.” The “common purpose”
             element is not satisfied by facts demonstrating the
             individual participants conducted only their own ordinary
             business affairs and purposes.

McCaul, 2018 WL 6717098, at *4 (citations omitted).

      Board members come and go. Removal of a director is a clear example of

an entity “conducting its own affairs” not of one engaged in criminal acts in

furtherance of a “Sexual Enterprise.” Regardless of whether Marshall’s removal

from Proof was at the direction of Mr. Goguen (a Proof shareholder), as plaintiffs

claim, that removal was nevertheless an action taken in the course of Proof’s

ordinary business affairs, not as some act in the Enterprise’s affairs.


                                                             Proof’s Brief in Support of
                                                       Rule 12(b)(6) Motion to Dismiss
                                                                                Page 6
      4.      Lack of Causation.
      Causation, especially as it relates to the single alleged “predicate act”

plaintiffs attribute to Proof, is non-existent. See, e.g., Hemi Grp., LLC v. City of

New York, 559 U.S. 1, 2 (2010) (holding that predicate acts must be both the “but

for” and “proximate” cause of the injury… “a link that is “too remote,” “purely

contingent,” or “indirec[t]” is insufficient”). As pled, Plaintiffs Complaint

confirms the following:

      • Proof, a gun-manufacturing company, and Amyntor, a private security

           firm, are separate companies engaged in distinct and unrelated

           operations;

      • The alleged “predicate act” is that Proof removed Marshall from its

           Board in violation of 18 U.S.C. §1952;

      • The alleged harm is Amyntor’s inability to secure government contracts

           and its eventual dissolution interfered with its (and accordingly,

           Plaintiffs’) ability to make more money.

Any attempt to connect Proof’s predicate act to the injury Plaintiffs allege would

require a litany of tenuous steps, and the “direct relation” rule expressly prohibits

such an exercise. See, Hemi Grp., LLC, 559 U.S. at 15.

      As pled, the connection between Marshall and Proof establishes only that he

is a disgruntled ex-Board member. Plaintiffs neither pleaded nor could they plead

                                                              Proof’s Brief in Support of
                                                        Rule 12(b)(6) Motion to Dismiss
                                                                                 Page 7
any plausible causal connection between Marshall’s removal from Proof and

Plaintiffs’ asserted damage.

                                  CONCLUSION
      The allegations pleaded against Proof in Plaintiffs’ Complaint are wholly

insufficient to state a claim against it upon which relief could be granted and

accordingly the action stated in Plaintiffs’ Complaint should be dismissed in its

entirety and with prejudice, never to be brought again.

                          CERTIFICATE OF COMPLIANCE
                               L.R. 7.1(d)(2)(E)
      Pursuant to L.R. 7.1(d)(2)(E), the undersigned certifies that the body of this

Brief contains 1357 words calculated by Microsoft Word’s word count.

      DATED this 30th day of June, 2021.


                                 ROCKY MOUNTAIN LAW PARTNERS, P.C.



                                 /S/ Bruce A. Fredrickson
                                 Attorneys for Proof Research, Inc.




                                                             Proof’s Brief in Support of
                                                       Rule 12(b)(6) Motion to Dismiss
                                                                                Page 8
                            CERTIFICATE OF SERVICE
      I certify that on the 30th day of June 2021, I served a copy of the preceding

document by CM/ECF, Email or First Class Mail as indicated on the following:

Adam H. Owens, Esq.                        Sean M. Morris
Gregory G. Costanza, Esq.                  Jori Quinlan
GRANITE PEAK LAW, PLLC                     WORDEN THANE P.C.
201 W. Madison Ave., Ste. 450              321 W. Broadway St., Ste. 300
Belgrade, MT 59714                         Missoula, MT 59802
Attorneys for Plaintiffs                   Attorneys for Entity Defendants
By CM/ECF                                  By CM/ECF
Bruce Van Dalsem                           Davis Hatley Haffeman & Tighe
Diane Doolittle                            P.O. Box 2103
Adam DiClemente                            101 River Drive North
QUINN EMANUEL URQUHART &                   The Milwaukee Station, Third Floor
 SULLIVAN, LLP                             Great Falls, MT 59401-2103
865 S. Figueroa Street, 10th Floor         Attorneys for Karen Valladao and
Los Angeles, CA 90017                      Frank, Rimerman + Co. LLP
Attorneys for Entity Defendants            By CM/ECF
By Email and First Class Mail
James N. Kramer
Orrick, Herrington & Sutcliffe LLP
The Orrick Building
405 Howard Street
San Francisco CA 94105-2669
Attorneys for Karen Valadao and
 Frank, Rimerman & Co. LLP
By Email and First Class Mail



                                       /S/ Bruce A. Fredrickson




                                                            Proof’s Brief in Support of
                                                      Rule 12(b)(6) Motion to Dismiss
                                                                               Page 9
